

EXHIBIT 10.8


TECHNOLOGY AGREEMENT
This TECHNOLOGY AGREEMENT (this “Agreement”) is made and entered into as of
September 30, 2010 (the “Effective Date”), by and between Popular, Inc., a
Puerto Rico corporation (“Popular”), and EVERTEC, Inc., a Puerto Rico
corporation (together with its subsidiaries, “EVERTEC”) (each a “Party” and,
collectively, the “Parties”).
WHEREAS, Popular, AP Carib Holdings Ltd (“Apollo”), Carib Acquisition, Inc., and
EVERTEC have entered into an Agreement and Plan of Merger, dated as of June 30,
2010, as amended (the “Merger Agreement”);
WHEREAS, simultaneously with the closing of the transactions contemplated by the
Merger Agreement (the “Closing”), Popular, Banco Popular de Puerto Rico
(“BPPR”), and EVERTEC are entering into an Amended and Restated Master Service
Agreement, made as of the date hereof (the “MSA”), under which EVERTEC, among
other things, uses its proprietary technology to provide certain services to
Popular;
WHEREAS, the availability of such services and technology is critical to Popular
and its Affiliates in the conduct and continuity of their businesses and,
therefore, Popular desires access to the proprietary technology in the event of
certain circumstances as specifically described herein;
WHEREAS, in order to provide for such access, Popular and EVERTEC, each agreed
in the Merger Agreement to deliver, at Closing, a Technology Escrow Agreement
duly executed by Popular, EVERTEC and the Technology Escrow Agent reflecting and
consistent with the Technology Escrow Agreement Term Sheet attached to the
Merger Agreement as Exhibit 1.1(a)(H); and
WHEREAS, in order to effect the intent and purposes of the Merger Agreement, the
Parties desire to enter into this Technology Agreement, as supplemented by the
Three-Party Master Beneficiary Escrow Service Agreement to be entered into by
and among Popular, EVERTEC, and Iron Mountain Intellectual Property Management,
Inc. (“Iron Mountain”) simultaneously with this Agreement (the “MBESA”),
substantially in the form of the agreement attached hereto as Exhibit A;
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth herein, and for other good and valuable consideration,
Popular and EVERTEC hereby agree as follows:
ARTICLE I
DEFINITIONS; INTERPRETATION AND RULES OF CONSTRUCTION
Section 1.1 Definitions. The following capitalized terms used in this Agreement
shall have the meanings set forth below.
“AAA” means the American Arbitration Association.
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, Controlling, Controlled by, or
under common Control with, such Person. Notwithstanding the foregoing, (i) with
respect to Apollo, the term “Affiliate” shall (x) include any investment fund
with respect to which Apollo Global Management LLC or its Controlled Affiliates
(including its and their respective successors) are the sole or, if not sole,
primary investment managers and, subject to clause (y) below, each of their
Subsidiaries and (y) not include portfolio companies of Apollo Global Management
LLC or its Controlled Affiliates and, (ii) with respect to Popular (to the
extent that at the time of determination it is engaged in a private equity or
similar business), the term “Affiliate” shall not include portfolio companies of
Popular or its Controlled Affiliates.
“Arbitration Procedures” has the meaning set forth in Section 9.1(a).
“Agreement” has the meaning set forth in the Preamble.
“Apollo” has the meaning set forth in the Recitals.
“Asset Acquirer” has the meaning set forth in Section 10.6(c). “Assignee Sub”
has the meaning set forth in Section 10.6(b). “Bankruptcy Code” has the meaning
set forth in Section 10.14. “Bankruptcy Event” shall have the meaning set forth
in Section 10.14.


1



--------------------------------------------------------------------------------




“beneficially owned”, “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act, except that in calculating the beneficial
ownership of any Person, such Person shall be deemed to have beneficial
ownership of all securities that such Person has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event. Notwithstanding the foregoing, no Person (the “Initial
Person”) shall be deemed to beneficially own any securities beneficially owned
by another Person who is not an Affiliate of such Initial Person (the “Other
Person”) (disregarding solely for the purposes of determining securities
beneficially owned by such Other Person, (i) application of this sentence to any
securities that have been Transferred (other than in the form of a pledge,
hypothecation or similar grant of a security interest only and which shall not
involve the grant of a proxy or other right with respect to the voting of such
securities) to such Other Person in compliance with the Stockholder Agreement or
other applicable Group Agreement and (i) any Group Securities with respect to
such Other Person), including without limitation, another Holder that is not an
Affiliate of such Initial Person.
“BPPR” has the meaning set forth in the Recitals.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York or San Juan, Puerto Rico are authorized or obligated
by Law or executive order to close.
“Change of Control” means, with respect to a Person, the acquisition, by a
non-Affiliate of such Person, of (i) more than fifty percent (50%) of the voting
power of such Person or (ii) the legal power to designate a majority of the
board of directors (or other persons performing similar functions) of such
Person.
“Chosen Courts” has the meaning set forth in Section 10.9.
“Clawback Right” has the meaning set forth in Section 5.1.
“Common Shares” means the common stock of EVERTEC, par value $1.00 per share (or
the common stock of any successor or other entity holding all or substantially
all the assets of EVERTEC and its Subsidiaries).
“Commonwealth” means the Commonwealth of Puerto Rico.
“Control Acquirer” has the meaning set forth in Section 10.7(a).
“Confidential Information” has the meaning set forth in the MSA.
“Control,” and the correlative terms “Controlling” and “Controlled,” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Closing” shall have the meaning set forth in the Recitals.
“Cured Service” has the meaning set forth in Section 5.1.
“Deposit Account” has the meaning set forth in the MBESA.
“Deposit Bundle” has the meaning set forth in Section 2.1.
“Deposit Materials” means the software (including all source and object code
forms) and related documentation, libraries, files, scripts, databases,
specifications, tools, database schema, designs, and other tangible embodiments
of technology and documentation therefor, the intellectual property rights of
which are owned by EVERTEC, its successors or assigns and used either (i) by
Popular or any of its Affiliates in any of their respective businesses; or (ii)
by or on behalf of EVERTEC in providing services under the MSA to or on behalf
of Popular (or any of its Affiliates that receives services under the MSA),
excluding the software and other technology used only in the Merchant Acquiring
Business, the TicketPop Business, and the ATH Network Business (as “Merchant
Acquiring Business”, “TicketPop Business” and “ATH Network Business” are defined
in the Merger Agreement). For the avoidance of doubt, Deposit Materials do not
include any materials to the extent that the intellectual property rights
therein are licensed by EVERTEC from a third party.
“Drag-Along Transaction” has the meaning set forth in Section 4(d)(i) of the
Stockholder Agreement.
“Dragged Asset Sale” has the meaning set forth in Section 4(d)(vii) of the
Stockholder Agreement.


2



--------------------------------------------------------------------------------




“Encumbrances” means any direct or indirect encumbrances, lien, pledge, security
interest, claim, charges, option, right of first refusal or offer, mortgage,
deed of trust, easement, or any other restriction or third-party right,
including restrictions on the right to vote equity interests.
“Elected License” has the meaning set forth in Section 4.3.
“Excess Deposit Materials” has the meaning set forth in Section 4.1.
“EVERTEC” has the meaning set forth in the Preamble.
“EVERTEC Change of Control” means, with respect to EVERTEC, any:
(i) merger, consolidation or other business combination of EVERTEC (or any
Subsidiary or Subsidiaries that alone or together represent all or substantially
all of EVERTEC’s consolidated business at that time) or any successor or other
entity holding all or substantially all the assets of EVERTEC and its
Subsidiaries that results in the stockholders of EVERTEC (or such Subsidiary or
Subsidiaries) or any successor or other entity holding all or substantially all
the assets of EVERTEC and its Subsidiaries or the surviving entity thereof, as
applicable, immediately before the consummation of such transaction or a series
of related transactions, holding, directly or indirectly, less than fifty
percent (50%) of the voting power of EVERTEC (or such Subsidiary or
Subsidiaries) or any such successor, other entity or surviving entity, as
applicable, immediately following the consummation of such transaction or series
of related transactions; provided that this clause (i) shall not be deemed
applicable to any merger, consolidation or other business combination if, as a
result of any such merger, consolidation or other business combination, no
Person or Group of Persons that had not had “control” of EVERTEC immediately
prior to such transaction, as such term is defined under the Bank Holding
Company Act of 1956, shall have obtained such “control”;
(ii) Transfer (other than in the form of a pledge, hypothecation or similar
grant of a security interest only and which shall not involve the grant of a
proxy or other right with respect to the voting of such equity), in one or a
series of related transactions, of equity representing fifty percent (50%) or
more of the voting power of EVERTEC (or any Subsidiary or Subsidiaries that
alone or together represent all or substantially all of EVERTEC’s consolidated
business at that time) or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries to a Person or
Group of Persons (other than an Transfer of such equity to Apollo Global
Management LLC, Popular, any Permitted Ultimate Parent, or their respective
Controlled Affiliates);
(iii) transaction in which a majority of the board of directors or equivalent
governing body of EVERTEC (or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries) immediately
following or as a proximate cause of such transaction is comprised of persons
who were not members of the board of directors or equivalent governing body of
EVERTEC (or such successor or other entity) immediately prior to such
transaction (or are not nominated by Apollo Global Management LLC, Popular, any
Permitted Ultimate Parent or their respective Controlled Affiliates) except, (X)
resulting from the compliance, at the time of an initial public offering of
either Holdco or EVERTEC (or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries), with the listing
requirements, listed company manual or similar rules or regulations of the
securities exchange on which Holdco’s or EVERTEC’s (or such successor’s or other
entity’s), as the case may be, equity securities will be listed pursuant to such
initial public offering, (Y) if a majority of such board of directors is not
“independent” under the rules of the applicable securities exchange on the date
following such initial public offering upon which Holdco or EVERTEC (or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries), as the case may be, first ceases to be a “controlled
company” (or similar status) under the rules and regulations of such exchange,
resulting from compliance with the rules and regulations of such exchange that
first apply upon Holdco or EVERTEC (or such successor’s or other entity’s), as
the case may be, ceasing to be a “controlled company” (or similar status), or
(Z) the loss of directors of EVERTEC pursuant to Section 2 of the Stockholder
Agreement (as in effect on the date hereof or as may be amended with the
approval of Popular and BPPR) that does not result in another Person or Group of
Persons having the right or ability to appoint a majority of the board of
directors or equivalent governing body of Holdco or EVERTEC (or any successor or
other entity holding all or substantially all the assets of EVERTEC and its
Subsidiaries) as a result of such transaction; provided that, for the avoidance
of doubt, this clause (Z) shall only apply to the resignation and initial
replacement of such directors and not to any subsequent replacement of such
directors (whether in connection with another transaction or otherwise); or


3



--------------------------------------------------------------------------------




(i) sale or other disposition in one or a series of related transactions of all
or substantially all of the assets of EVERTEC and its Subsidiaries (or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries) to a Person who is not an Affiliate of EVERTEC at such
time.
“Exchange Act” means the Securities Exchange Act of 1934.
“Future Deposits” had the meaning set forth in Section 2.2.
“Government Entity” means the government or any agency thereof, of any nation,
state, commonwealth (including the Commonwealth of Puerto Rico), city,
municipality or political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to the government that have regulatory, supervisory, and/or examination
authority with respect to BPPR and/or of EVERTEC, any quasi Government Entity or
arbitral body, any SRO and any applicable stock exchange.
“Group Agreement” means any agreement governing the acquisition, holding, voting
or disposition of securities of a Person; provided that, so long as Apollo or a
subsequent Permitted Controlling Holder is an Affiliate of such Person, such
Person is a party to such agreement.
“Group of Persons” means a group of Persons that would constitute a “group” as
determined pursuant to Section 13 (d) of the Exchange Act and the rules and
regulations promulgated thereunder.
“Group Securities” means any securities beneficially owned by a Person solely as
a result of the Stockholder Agreement or any other Group Agreement and, for the
avoidance of doubt, which securities have not been Transferred to such Person or
any of its Controlled Affiliates.
“Holdco” means Carib Holdings, Inc., a corporation organized under the laws of
the Commonwealth of Puerto Rico.
“Holdco Common Shares” means the common stock of Holdco, par value $0.01 per
share.
“Holders” means the holders of Holdco Common Shares who are parties to the
Stockholder Agreement as set forth in Schedule I thereto, as the same may be
amended or supplemented from time to time.
“Improper Release” has the meaning set forth in Section 3.3.
“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, and (b) all obligations
of such Person evidenced by notes, bonds, debentures or other similar debt
instruments.
“Initial Deposit” has the meaning set forth in Section 2.1.
“Initial Person” has the meaning set forth in the definition of “beneficially
owned.”
“Jurisdiction” has the meaning set forth in Section 10.6(b).
“IP Purchase and Sale Agreement” means that certain IP Purchase and Sale
Agreement, dated as of the date hereof, between EVERTEC and Popular.
“Law” means any federal, national, supranational, state, provincial,
Commonwealth, local or foreign or similar law, statute, ordinance, rule,
regulation, code, Order, writ, judgment, injunction, directive, guideline or
decree enacted, issued, promulgated, enforced or entered by a Government Entity
or Self-Regulatory Organization (including, for the sake of clarity, any policy
statement or interpretation that has the force of law with respect to any of the
foregoing, and including common law).
“Legal Holiday” means Saturday, Sunday or any legal holiday in the Commonwealth
of Puerto Rico that is observed by EVERTEC.
“Losses” has the meaning set forth in Section 8.1.
“Master Services Agreement” means the Amended and Restated Master Services
Agreement, dated as of the date hereof, among Popular, BPPR and EVERTEC, as it
may be amended, restated or supplemented from time to time.
“Material Breach” has the meaning set forth in the MSA.


4



--------------------------------------------------------------------------------




“MBESA” has the meaning set forth in the Recitals.
“Merger Agreement” has the meaning set forth in the Recitals.
“MSA” has the meaning set forth in the Recitals.
“Non-Controlled Public Entity” means a Person which has equity securities listed
on national stock exchange and which Person’s Affiliates do not beneficially own
securities representing the majority of the voting power to elect the members of
the board of directors or other governing body of such Person.
“Order” means any order, injunction, judgment, decree, writ or other enforcement
action of a Government Entity.
“Other Person” has the meaning set forth in the definition of “beneficially
owned”.
“Party” and “Parties” have the meaning set forth in the Preamble.
“Permitted Assignment” means a Permitted Subsidiary Assignment or a Permitted
Third-Party Assignment.
“Permitted Controlling Holder” means a Person that (i) beneficially owns equity
securities representing a majority of the voting power to elect the directors of
EVERTEC or (ii) any successor or any other entity holding all or substantially
all of the assets of EVERTEC and its Subsidiaries in a transaction or series of
transactions, in each case, without contravening Section 10.6 or without Popular
validly exercising its termination right pursuant to Section 10.7 provided that
such Person shall be a “Permitted Controlling Holder” only with respect to the
applicable entity that issues such securities.
“Permitted Subsidiary Assignment” means an assignment by EVERTEC of any of its
rights, duties or obligations under this Agreement to an Assignee Sub in
compliance with the provisions of Section 10.6.
“Permitted Third-Party Assignment” means an assignment by EVERTEC of all its
rights, duties and obligations under this Agreement to an Asset Acquirer in
compliance with the provisions of Section 10.6.
“Permitted Ultimate Parent” means with respect to a Permitted Controlling
Holder, its Ultimate Parent Entity.
“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a Government Entity or any department, agency or political
subdivision thereof.
“Popular” has the meaning set forth in the Preamble.
“Release Event” has the meaning set forth in Section 3.1.
“Requested Improvements” has the meaning set forth in Section 3.1(e).
“Rights” has the meaning set forth in Section 4.1.
“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, the American Stock Exchange, the National Futures Association, the
Chicago Board of Trade, the New York Stock Exchange, any national securities
exchange (as defined in the Securities Exchange Act of 1934, as amended), any
other securities exchange, futures exchange, contract market, any other exchange
or corporation or similar self-regulatory body or organization.
“Service Failure” has the meaning set forth in Section 3.1(a).
“Service Fees” has the meaning set forth in the MBESA.
“Solvent” with regard to any Person, means that (i) the sum of the assets of
such Person, both at a fair valuation and at a present fair salable value,
exceeds its liabilities, including contingent, subordinated, unmatured,
unliquidated and disputed liabilities; (ii) such Person has sufficient capital
with which to conduct its business; and (iii) such Person has not incurred debts
beyond its ability to pay such debts as they mature. For purposes of this
definition, “debt” means any liability on a claim, and “claim” means (x) a right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) a right to an equitable remedy for
breach of performance to the extent such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to


5



--------------------------------------------------------------------------------




judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. With respect to any such contingent liabilities, such liabilities
shall be computed at the amount which, in light of all the facts and
circumstances existing at the time, represents the amount which can reasonably
be expected to become an actual or matured liability.
“Specified Materials” has the meaning set forth in Section 4.3.
“Specified Term” has the meaning set forth in Section 4.3.
“SPV Affiliate” means with respect to any Person, any Affiliate of such Person,
whose direct or indirect interest in the Common Shares constitutes more than
thirty percent (30%) (by value) of the equity securities portfolio of such
Affiliate.
“Stockholder Agreement” means the Stockholder Agreement among Carib Holdings,
Inc. and the holders party thereto dated September 30, 2010.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company or other business entity of which fifty
percent (50%) or more of the total voting power or equity interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, representatives or
trustees thereof is at the time owned or Controlled, directly or indirectly, by
(a) such Person, (b) such Person and one or more Subsidiaries of such Person, or
(c) one or more Subsidiaries of such Person.
“Term” has the meaning set forth in Section 7.1.
“Transfer” means any direct or indirect sale, assignment, transfer, conveyance,
gift, bequest by will or under intestacy laws, pledge, hypothecation or other
Encumbrance, or any other disposition, of the stated security (or any interest
therein or right thereto, including the issuance of any total return swap or
other derivative whose economic value is primarily based upon the value of the
stated security) or of all or part of the voting power (other than the granting
of a revocable proxy) associated with the stated security (or any interest
therein) whatsoever, or any other transfer of beneficial ownership of the stated
security, with or without consideration and whether voluntarily or involuntarily
(including by operation of law). Notwithstanding anything to the contrary set
forth in this Agreement, (i) each of (x) a Transfer of equity interests of
Popular and (y) a Change of Control of Popular shall be deemed not to constitute
a Transfer of any equity interest beneficially owned by Popular; (ii) each of
(x) a Transfer of equity interests of Apollo Global Management LLC or any of its
Controlled Affiliates that is not an SPV Affiliate, and (y) a Change of Control
of Apollo Global Management LLC or any of its Controlled Affiliates that is not
an SPV Affiliate shall be deemed not to constitute a Transfer of any equity
interest beneficially owned by Apollo or such Affiliate, as applicable, and
(iii) each of (x) a Transfer of equity interests of any Permitted Ultimate
Parent or any of its Controlled Affiliates that is not an SPV Affiliate, and (y)
a Change of Control of any Permitted Ultimate Parent or any of its Controlled
Affiliates that is not an SPV Affiliate shall be deemed not to constitute a
Transfer of any security beneficially owned by such Permitted Ultimate Parent
Entity or such Controlled Affiliate, as applicable; provided that, for the
avoidance of doubt, subject to clause (i) above, any Change of Control of an SPV
Affiliate shall be deemed to constitute a Transfer of the Common Shares
beneficially owned by such SPV Affiliate.
“Transition Period” has the meaning set forth in the MSA.
“Ultimate Parent Entity” means (i) with respect to Apollo, Apollo Global
Management LLC and its successors, (ii) with respect to Popular, Popular and its
successors and (iii) with respect to a Permitted Controlling Holder, (x) the
Person which (A)(i) Controls such Permitted Controlling Holder or (ii) if no
Person Controls such Permitted Controlling Holder, the beneficial owner of a
majority of the voting power of such Permitted Controlling Holder and (B) is not
itself Controlled by any other Person that is an Ultimate Parent Entity of such
Permitted Controlling Holder or, (y) if no such Person exists, the Permitted
Controlling Holder; provided that, with respect to determining an Ultimate
Parent Entity (i) the Control of any entity by a natural person shall be
disregarded and (ii) the Control of any Non-Controlled Public Entity by any
Person shall be disregarded.
“Work Request” has the meaning set forth in the MBESA.




6



--------------------------------------------------------------------------------




Section 1.2 Rules of Interpretation.
(a) Wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”
(b) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
(c) The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa.
(d) References herein to the Preamble or the Recitals shall refer, respectively,
to the Preamble or the Recitals of this Agreement.
ARTICLE II
ESCROW DEPOSITS
Section 2.1 Initial Deposit. Within ninety (90) days after the Effective Date,
EVERTEC shall (i) identify the Deposit Materials that are applicable to each of
the application categories listed on Exhibit B or such other categories that are
mutually agreed upon by the Parties (each, a “Deposit Bundle”); and (ii)
pursuant to the terms of the MBESA, shall deliver one copy of the most recent
version of the Deposit Materials applicable to each Deposit Bundle, and all
other Deposit Materials, if any, that are not applicable to any particular
Deposit Bundle, to Iron Mountain along with instructions to deposit each such
Deposit Bundle into a separate Deposit Account designated by the application
categories set forth in Exhibit B and/or any other mutually agreed upon
categories (collectively, the “Initial Deposit”).
Section 2.2 Deposit Updates. Following the Initial Deposit, on a semi-annual
basis during the term of the MSA and thereafter for the term of any Transition
Period, EVERTEC will deliver to Iron Mountain pursuant to the MBESA the
then-current versions of the Deposit Materials and any new Deposit Materials
(“Future Deposits”) for deposit into the applicable existing Deposit Account(s)
and/or one or more new Deposit Accounts, as applicable. All Future Deposits will
automatically be deemed part of the Deposit Materials; provided, however, that
EVERTEC will not be required to deposit any Future Deposits that are not used
(i) by Popular or any of its Affiliates in their respective businesses or (ii)
by or on behalf of EVERTEC in providing services under the MSA to or on behalf
of Popular (or any of its Affiliates that receive services under the MSA).
Notwithstanding the foregoing, following any Release Event as set forth below
with respect to any one or more Deposit Bundles, EVERTEC shall deliver to the
Escrow Agent a current copy of each such Deposit Bundle for redeposit into each
such applicable Deposit Account.
ARTICLE III
ESCROW RELEASES
Section 3.1 Release Events. Popular shall have the right and option to obtain
the release of the Deposit Materials upon the occurrence of any of the following
events (“Release Events”):
(a) failure of, or failure to provide, a service (including any transition
service) under the MSA that has a material adverse impact on or significantly
degrades the availability, use or performance of such service or the relevant
business of Popular or any of its Affiliates, if such failure remains uncured
seventy-two (72) hours after written notice thereof to EVERTEC (“Service
Failure”) or a Material Breach (as defined in the MSA) by EVERTEC under the MSA
that is not cured within the time period specified under the MSA (in either
case, Popular shall have the right and option to obtain the release of only
those Deposit Bundles affected by the Service Failure or Material Breach and any
other Deposit Bundles that are reasonably necessary to use and support the
affected Deposit Bundles);
(b) expiration or termination of the MSA for any reason;
(c) EVERTEC is subject to a voluntarily or involuntary bankruptcy proceeding;
(d) regulatory requirement (in which case, Popular shall have the right and
option to obtain the release of only those Deposit Bundles affected by the
regulatory requirement and any other Deposit Bundles that are reasonably
necessary to use and support the affected Deposit Bundles);


7



--------------------------------------------------------------------------------




(e) EVERTEC declines Popular’s request for certain improvements, enhancements or
other developments (“Requested Improvements”) that EVERTEC is capable of
fulfilling (in which case, Popular shall have the right and option to obtain the
release of only those Deposit Bundles reasonably necessary to enable the
development and support of the Requested Improvements, and Popular will not use
such Deposit Bundles except in connection with the development and maintenance
of the Requested Improvements); provided, however, in this case Iron Mountain
shall not be authorized to release the Deposit Materials unless Popular
certifies that the following conditions are met: (A) Popular has negotiated with
a third-party vendor an arrangement to prepare the Requested Improvements, (B)
after negotiating the arrangement with a third-party vendor Popular offers
EVERTEC the right to prepare the Requested Improvements for a price that is
equal to that negotiated between Popular and the third-party vendor and upon
terms and conditions substantially equivalent to those offered by the
third-party vendor (provided that the terms and conditions that EVERTEC would
need to meet would not require the delivery of the Requested Improvements in
source code form to Popular or require the transfer of the ownership of the
intellectual property rights in the Requested Improvements), and (C) EVERTEC
does not unconditionally accept such offer within ten (10) business days of its
receipt thereof; and
(f) EVERTEC notifies Popular that it is incapable for any reason of fulfilling
or otherwise does not accept Popular’s request for Requested Improvements or
EVERTEC accepts Popular’s request for Requested Improvements and fails to
satisfy, in any material respect, any material terms upon which the Parties have
agreed such Requested Improvements will be provided (in which case, Popular
shall have the right and option to obtain the release of only those Deposit
Bundles reasonably necessary to enable the development and support of the
Requested Improvements, and Popular will not use such Deposit Bundles except in
connection with the development and maintenance of the Requested Improvements).
Section 3.2 Release Requests. To obtain the release of any Deposit Materials,
Popular shall submit to Iron Mountain: (i) a Work Request to release such
Deposit Materials that specifies the Deposit Account(s) to be released; and (ii)
a certification that a Release Event has occurred (and in the case of Section
3.1(e), the required certification) with respect to such Deposit Account(s).
Section 3.3 Release Disputes. If EVERTEC does not agree that a Release Event has
occurred, it may dispute the basis for the release through the Arbitration
Procedures, but in no event shall any such dispute prevent or delay the release
of any Deposit Materials. If it is finally determined in such arbitration (after
any permitted appeals) that a Release Event did not in fact occur (an “Improper
Release”), then (i) EVERTEC will resume providing the relevant services (if and
to the extent EVERTEC had ceased providing such services in accordance with the
MSA) and Popular will deliver such Deposit Materials to Iron Mountain for
redeposit into the applicable Deposit Account(s) and destroy any copies thereof
still in its possession; (ii) any Elected License with respect to such Deposit
Materials would terminate; and (iii) Popular shall pay to EVERTEC an amount
equal to the greater of (A) the fees paid or payable by Popular to EVERTEC
during the preceding twelve (12) months with respect to the service(s) for which
the Deposit Materials were specified by Popular for release from escrow pursuant
to an Improper Release; and (B) Five Million Dollars (US $5,000,000). Such
payment will be considered liquidated damages for any damages that EVERTEC may
have then incurred as a result of the release (other than future damages that
EVERTEC may incur as a result of any unauthorized use or disclosure of the
Deposit Materials).
ARTICLE IV
LICENSE
Section 4.1 Grant of Rights. EVERTEC hereby grants to Popular a perpetual,
worldwide, irrevocable, non-exclusive right and license (with the right to
sublicense to its Affiliates and to third-party contractors solely for the
benefit of Popular and its Affiliates) to use, reproduce, modify, create
derivative works of, distribute, display and otherwise exploit the Deposit
Materials for the benefit of its business and the businesses of its Affiliates
(provided that, for clarity, the foregoing rights of distribution and public
display shall apply only to object code forms or publicly available versions of
the Deposit Materials) (collectively, the “Rights”).
Section 4.2 Limitations. Popular agrees that it shall not exercise the Rights
unless and until a Release Event occurs. Further, upon the occurrence of a
Release Event, Popular may, at its option, exercise the Rights under the
applicable Elected License for the applicable Deposit Materials, but Popular and
its Affiliates shall not exercise


8



--------------------------------------------------------------------------------




any Rights with respect to any Deposit Materials for which Popular does not
elect to receive an Elected License or with respect to which the Specified Term
of such Elected License has expired and was not renewed.
Section 4.3 Election of Rights. Within ten (10) days following the release of
any Deposit Materials, Popular shall send to EVERTEC written notice specifying
(a) the Deposit Materials with respect to which it elects to exercise the
Rights, which may be all or any part of the Deposit Materials released pursuant
to Section 3.2 (the “Specified Materials”), and (b) the applicable term or terms
of the license for which Popular elects to exercise the Rights with respect to
such Deposit Materials, which term(s) may be perpetual, term-limited or
renewable, in each case, as specified by Popular (the “Specified Term”). In each
case, the rights of Popular and its Affiliates that are specified pursuant to
this Section 4.3 are referred to herein as the “Elected License”.
Section 4.4 End of the Specified Term. Within ninety (90) days following the
expiration of the Specified Term under any Elected License, an officer of
Popular shall certify in writing that, to the extent permitted by Law, all the
Specified Materials (excluding any data or other information contained therein
that is owned by Popular, its Affiliates or any of their respective customers)
licensed under such Elected License, together with any Future Developments based
upon such Specified Materials, have been permanently deleted or destroyed (or
otherwise disposed of pursuant to EVERTEC’s reasonable instructions) and that no
copies of any of the foregoing remain in Popular’s possession or control,
directly or indirectly, subject only to the requirements of any applicable Law
or Government Entity. Furthermore, Popular will transfer in writing all Rights
under the applicable Elected License back to EVERTEC, as a result of which
Popular, pursuant to Section 4.2, will be prohibited from exercising such
Rights. If Popular does not comply with the requirements set forth in this
Section 4.4, Popular hereby consents to EVERTEC being granted equitable relief,
such as specific performance to compel Popular to comply with those
requirements.
Section 4.1 Excess Deposit Materials. In the event that the release of the
contents of a Deposit Account results in Popular receiving Deposit Materials
that are not Specified Materials (“Excess Deposit Materials”), Popular will
deliver such Excess Deposit Materials to Iron Mountain for redeposit into escrow
and destroy any copies thereof still in its possession.
ARTICLE V
CLAWBACK RIGHT
Section 5.1 Clawback Right. If, during the term of the MSA, (i) a Release Event
occurs and Popular elects to obtain the release of Deposit Materials pursuant to
the terms and conditions of this Agreement and the MBESA, and (ii) following
such release, the circumstances giving rise to such Release Event are cured
(with respect to circumstances that are capable of cure) and the circumstances
are such that EVERTEC is capable of resuming services enabled by such Deposit
Materials without there being a Release Event, then so long as EVERTEC is
capable of adequately providing the service(s) applicable to such Deposit
Materials in accordance with the terms and conditions of the MSA that gave rise
to the Release Event (each, a “Cured Service”), EVERTEC will have the right,
upon reasonable prior notice and subject to the conditions set forth below, (A)
to require that Popular return to EVERTEC or destroy such Deposit Materials with
respect to such Cured Service and all copies thereof, (B) require that any
Elected License associated with such Deposit Materials for the Cured Service
would terminate, and (C) resume providing the Cured Service to Popular under the
MSA (a, b and c, collectively the “Clawback Right”); provided, however, that if
EVERTEC exercises the Clawback Right, EVERTEC will (without limiting any right
or remedy of Popular under the MSA) (1) reimburse Popular for all of Popular’s
out-of-pocket costs and expenses incurred in connection with the Release Event
and Popular’s efforts to resume the service under the MSA that gave rise to
Popular’s release request; (2) ensure a transition back to the Cured Service at
EVERTEC’s cost with minimal disruption to business continuity; and (3) promptly
deliver to Iron Mountain one copy of any such Deposit Materials for redeposit
into escrow in accordance with the terms of the MBESA.
Section 5.2 Limitations. Notwithstanding Section 5.1, EVERTEC may not exercise
the Clawback Right to the extent that such exercise would result in:
(a) a violation of Law, or
(b) Popular breaching a contract that it entered into with a third party to
provide Popular with services previously provided by EVERTEC under the MSA or
otherwise required after a Service Failure or a termination or break-


9



--------------------------------------------------------------------------------




up fee under such a contract, and Popular has used commercially reasonable
efforts without compromising its business continuity to avoid the condition
giving rise to such breach or such termination or break-up fee provision;
provided, however, that EVERTEC may exercise the Clawback Right under this
subsection (b) if Popular:
(i) does not notify EVERTEC that the exercise would result in its breach of a
third-party contract within thirty (30) days following the date that EVERTEC
notifies Popular in writing that it is exercising the Clawback Right, or
(ii) does so timely notify EVERTEC of the likelihood of a breach of contract and
EVERTEC agrees to indemnify and defend Popular with respect to liability to the
third party for a claim of breach of contract.
Section 5.3 Clawback Disputes. If the Parties do not mutually agree both: (i)
that EVERTEC is capable of adequately providing the service under the MSA that
gave rise to Popular’s release request, and (ii) upon the amount of the
reimbursement to Popular pursuant to the preceding paragraph, the Parties will
submit the matter(s) to arbitration in accordance with the Arbitration
Procedures.
ARTICLE VI
FEES
Section 6.1 FMV. Upon the release of any Deposit Materials, Popular and EVERTEC
will negotiate in good faith to reach an agreement as to the fair market value
(“FMV”) of the Elected License. If after thirty (30) days following the release
of Deposit Materials from escrow (or, if such release requires the approval of a
Government Entity, ten (10) days after the receipt of such approval), EVERTEC
and Popular cannot reach a binding agreement as to the FMV for the Elected
License, the matter will be determined in accordance with the Arbitration
Procedures. In connection with the arbitration, each Party may present testimony
and a report of a valuation expert.
Section 6.2 Payment. Once FMV has been determined, Popular will pay to EVERTEC
the amount due (whether, at Popular’s election, the full amount due for a
Specified Term of a perpetual duration, or the applicable amount due for a
Specified Term of limited duration). If Popular elects a Specified Term of
limited duration, then such Specified Term will automatically renew for
additional successive terms of a duration equal to the initial renewable
Specified Term elected by Popular under the Elected License, unless canceled by
Popular in writing delivered to EVERTEC at least thirty (30) days prior to the
expiration of the then-current term, and Popular will pay the applicable renewal
fee upon such renewal.
Section 6.3 Failure to Pay. If Popular fails to make such payment within thirty
(30) days of the Parties entering into a binding agreement as to FMV or final
determination of FMV through arbitration (after any permitted appeals or the
time for appeal has lapsed), then, following written notice thereof and failure
to cure such non-payment or post an equivalent bond within an additional ten
(10) days, EVERTEC shall have the right upon written notice to Popular (i) to
terminate the MSA, including EVERTEC’s obligation to provide transition services
thereunder; and (ii) to require that Popular (A) cease exercising its rights
under the Elected License, and (B) return or destroy all copies of the Deposit
Materials in its possession or control. Furthermore, Popular will transfer in
writing all Rights under the applicable Elected License back to EVERTEC, as a
result of which Popular, pursuant to Section 4.2, will be prohibited from
exercising such Rights. If Popular does not comply with the requirements in the
foregoing Subsection 6.3(ii), Popular hereby consents to EVERTEC being granted
equitable relief, such as specific performance and injunctive relief, to compel
Popular to comply with such requirements. If the Parties do not mutually agree
both: (i) that EVERTEC is capable of adequately providing the service under the
MSA that gave rise to Popular’s release request, and (ii) upon the amount of the
reimbursement to Popular pursuant to the preceding paragraph, the Parties will
submit the matter(s) to arbitration in accordance with the Arbitration
Procedures.
ARTICLE VII
TERM
Section 7.1 Term. The term of this Agreement shall commence on the Effective
Date and shall continue indefinitely.




10



--------------------------------------------------------------------------------




ARTICLE VIII
APPORTIONMENT OF INDEMNIFICATION OBLIGATIONS
Section 8.1 Apportionment of Liability. Popular shall be responsible for, and
shall reimburse EVERTEC for, any direct and indirect damages, liabilities,
losses, costs, and expenses (including reasonable attorney’s fees and out of
pocket disbursements) (“Losses”) paid by EVERTEC to Iron Mountain pursuant to a
claim brought by Iron Mountain against EVERTEC under Section 7 of the MBESA (an
“Iron Mountain Claim”), solely to the extent that such Iron Mountain Claim
arises from any (A) Deposit Materials that were part of the Initial Deposit and
the intellectual property rights of which were owned by EVERTEC or its
subsidiaries as of the Closing; or (B) copies of such Deposit Materials. For the
avoidance of doubt, EVERTEC shall be responsible and liable for all Losses
arising from an Iron Mountain Claim to the extent such Iron Mountain Claim
arises from any (i) Deposit Materials that were part of the Initial Deposit but
for which EVERTEC or any of its subsidiaries did not own the intellectual
property rights until after the Closing; or (ii) Deposit Materials that were
neither part of the Initial Deposit nor copies of Deposit Materials that were
part of the Initial Deposit.
Section 8.2 Defense of an Iron Mountain Claim. The Parties shall cooperate to
determine in good faith which party shall control and direct the defense, and
exercise the other rights of EVERTEC, pursuant to Section 7 of the MBESA. In the
event that the Parties do not promptly each make such a determination, the Party
who bears (or based on the Iron Mountain Claim, is reasonably likely to bear)
the greater responsibility for the Iron Mountain Claim shall have the primary
right and power to direct and control the defense of any Iron Mountain Claim;
provided that, both Parties shall cooperate fully, and each Party shall have the
right (at its own expense and cost) to participate in such defense.
Notwithstanding the foregoing, neither Party shall enter into any settlement or
agreement that would prejudice the other Party’s rights in the Deposit Materials
or under this Agreement or the MBESA, or otherwise impose any liability or
obligation on the other Party, without the prior written consent of such Party.
Section 8.3 Procedures. EVERTEC will promptly notify Popular of any Iron
Mountain Claim. Any dispute in connection with the obligations under this
Article VIII shall be settled in accordance with the Arbitration Procedures.
ARTICLE IX
DISPUTE RESOLUTION
Section 9.1 Arbitration Procedures.
(a) Any controversy or claim solely as between the Parties arising out of or
relating to this Agreement, or the breach of the same, shall be settled by
binding arbitration in accordance with the following arbitration procedures (the
“Arbitration Procedures”). A matter submitted for resolution by arbitration
shall be arbitrated in accordance with the then- existing commercial arbitration
rules of the AAA by a panel of three (3) independent arbitrators, with one
appointed by each Party, and the two appointees selecting the third arbitrator
in accordance with such rules. If either Party hereto fails to select an
arbitrator within ten (10) days after notice of such failure from the other
party or the AAA, then the AAA shall appoint such arbitrator. If the two
appointees are unable to agree on the third arbitrator, then the AAA shall
select the same using the foregoing qualification.
(b) The arbitration hearing shall be held in San Juan, Puerto Rico, at such
date, time and place as established by the arbitrators and the proceedings shall
be conducted in English. Witnesses whose native language is not English may give
oral or written testimony in their native language, with appropriate translation
into English. Documentary evidence in Spanish may be submitted, with appropriate
translation into English.
(c) The arbitrators must render their arbitral decision and award and give a
written opinion setting forth the basis of their decision, all not later than
ninety (90) days after the conclusion of the arbitration. The factual
determinations of the Arbitration Panel shall be final, and an arbitration
decision may only be appealed on procedural grounds.
(d) Each Party shall take or cause to be taken all reasonable action to
facilitate the conduct of the arbitration and the rendering of the arbitral
award at the earliest possible date.


11



--------------------------------------------------------------------------------




(e) The costs of the arbitration shall be borne and paid equally by the Parties.
Section 9.2 Injunctive Relief. The Parties recognize and acknowledge that in the
event of a potential, anticipatory or actual breach of this Agreement, it may be
necessary or appropriate for the non-breaching Party to seek injunctive relief,
if and to the extent legally available, in order to avoid harm or further harm
to the non-breaching Party. If a Party desires injunctive relief, it may pursue
the same in any court of competent jurisdiction; provided, however, that, if
granted, such injunctive relief shall apply only to prevent a breach or further
breaches and shall remain in effect only so long as the court deems necessary or
appropriate to permit resolution of the underlying disputes in accordance with
this Article IX. Neither the seeking of injunctive relief nor the granting
thereof is intended or shall result in the application of a substantive or
procedural law other than the applicable governing law pursuant to this
Agreement.
ARTICLE X
MISCELLANEOUS
Section 10.1 Confidentiality. Popular’s use of Deposit Materials that comprise
Confidential Information will be subject to confidentiality obligations under
the MSA, which confidentiality obligations will survive any termination of the
MSA. Furthermore, notwithstanding anything in the MSA that would require a
lesser degree of care or diligence, Popular will use its best efforts to hold
all Deposit Materials that comprise Confidential Information in strict
confidence to protect the Deposit Materials from unauthorized disclosure and
use. Furthermore, notwithstanding anything in the MSA to the contrary, Popular’s
obligations with respect to confidentiality and use of the Deposit Materials
shall survive termination of this Agreement.
Section 10.2 Costs and Expenses. Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants incurred in fulfilling the obligations under
this Agreement, shall be paid by the Party incurring such costs and expenses.
Popular shall pay all Service Fees.
Section 10.3 Notices. All notices, requests, claims, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered by hand, courier
or overnight delivery service if transmitted prior to 5 p.m. on a Business Day,
upon delivery (and otherwise such notice, request, claim, demand or other
communication shall be deemed not to have been given until the next Business
Day), or (b) if mailed, four Business Days after deposit in certified or
registered mail and with first-class postage prepaid, or (c) in the case of
facsimile notice, when sent and transmission is confirmed if transmitted prior
to 5 p.m. on a Business Day in the place of receipt (and otherwise such notice,
request, claim, demand or other communication shall be deemed not to have been
given until the next Business Day), and, regardless of method, addressed to the
Party at its address or facsimile number set forth below (or at such other
address or facsimile number as the Party shall furnish to the other Party in
accordance with this Section 10.3):
If to Seller:
Popular, Inc.
209 Muñoz Rivera Avenue
Hato Reyes, Puerto Rico 00918
Telephone: (787) 758-7208
Telecopy: (787) 754-4984
Email: rcarrion@bppr.com
Attention: Richard L. Carrión
CEO & President
copy to: Ignacio Álvarez, Esq.
Executive Vice President & General Counsel
igalvarez@bppr.com
with copies to:
Sullivan & Cromwell LLP
125 Broad Street


12



--------------------------------------------------------------------------------




New York, New York 10004
Telephone: (212) 558-4000
Telecopy: (212) 291-9156
Email: toumeyd@sullcrom.com
Attention: Donald J. Toumey


if to the Company:
EVERTEC, Inc.
Carr #176, Km 1.3
Cupey Bajo, Rio Piedras
Puerto Rico 00926
P.O. Box 364527
San Juan, Puerto Rico 00936
Telephone: (787) 759-9999
Telecopy: (787) 250-7356
Email: fvillamil@evertecinc.com
Attention: Felix Villamil
President
copy to: Luisa Wert, Esq
lwert@evertecinc.com


with copies to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Telephone: (212) 872-1000
Telecopy: (212) 872-1002
Email: aweinstein@akingump.com
Attention: Adam K. Weinstein
Section 10.4 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
Section 10.5 Entire Agreement. This Agreement (including all the Exhibits
hereto), the MBESA and the MSA constitute the entire agreement between the
Parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, oral or written, between the Parties
with respect to the subject matter hereof and thereof.
Section 10.6 Assignment.
(a) Assignment. Other than a Permitted Assignment pursuant to this Section 10.6,
this Agreement or the MBESA may not be assigned by either Party without the
prior written consent of the other Party; provided that either Party may assign
its rights, duties and obligations under this Agreement or the MBESA to its
financing sources solely in connection with the grant of a security interest and
the enforcement of all rights and remedies that the assigning party has against
the other party under this Agreement or the MBESA (as applicable), subject to
claims, defenses and rights, including rights of set off, that such other party
may have against the assigning party.


13



--------------------------------------------------------------------------------




(b) Assignment to Subsidiaries. EVERTEC may assign any of its rights, duties or
obligations under this Agreement or the MBESA to a direct or indirect
wholly-owned Subsidiary of EVERTEC (an “Assignee Sub”) if (i) such Assignee Sub
is identified by EVERTEC to Popular at least 20 Business Days prior to the
consummation of the proposed assignment; (ii) (A) such proposed assignment is
legally required in order for EVERTEC to perform for Popular or its
Subsidiaries, in the country, state, territory or other jurisdiction
(“Jurisdiction”) in which the Assignee Sub is organized, the specific
obligations required to be performed pursuant to the assignment of this
Agreement or the MBESA (as applicable), and only (x) to the extent of such legal
requirement and (y) if EVERTEC provides a written opinion of qualified counsel
that opines that such legal requirement is applicable and is based upon
reasonable assumptions with respect to such legal requirement or (B) Popular has
provided its prior written consent, such consent not to be unreasonably delayed,
withheld or conditioned; (iii) such Assignee Sub will be Solvent immediately
after and giving effect to such proposed assignment and Popular is reasonably
satisfied with the terms and conditions of the proposed assignment; (iv) Popular
is a third-party beneficiary to the assignment agreement, which is in form and
substance that is reasonably satisfactory to Popular, and which provides that
the Assignee Sub’s rights under the assignment agreement will be terminated if
the Assignee Sub ceases to be a wholly-owned Subsidiary, directly or indirectly,
of EVERTEC; and (v) EVERTEC remains fully liable with respect to the performance
of all its obligations under this Agreement or the MBESA (as applicable) and
EVERTEC guarantees the performance of all of the obligations of EVERTEC to
Popular assumed by Assignee Sub under this Agreement or the MBESA (as
applicable), which guarantee provides that, for the avoidance of doubt, after
any termination of the proposed assignment, EVERTEC shall continue to be
obligated with respect to any obligation undertaken by Assignee Sub prior to
such termination.
(c) Assignment to Third Parties. EVERTEC may assign all of its rights, duties
and obligations under this Agreement or the MBESA (or those rights, duties and
obligations arising after the effectiveness of the assignment) in a transaction
with a third-party assignee (an “Asset Acquirer”) if (i) such Asset Acquirer is
identified by EVERTEC to Popular at least 30 Business Days prior to the
consummation of the proposed assignment; (ii) such Asset Acquirer (A) acquires
at least ninety percent (90%) of the consolidated gross assets (excluding cash)
of EVERTEC (including all intellectual property rights in the Deposit
Materials), and (B) assumes at least 90% of the consolidated gross liabilities
(excluding Indebtedness) of EVERTEC and its Subsidiaries (including the
assignment and assumption of all commercial agreements between EVERTEC or any of
its Subsidiaries, on the one hand, and Popular, BPPR or any of their respective
Subsidiaries, on the other hand) through one legal entity; (iii) neither the
Asset Acquirer nor any of its Affiliates is engaged, directly or indirectly, in
the banking, securities, insurance or lending business, from which they derive
aggregate annual revenues from the Commonwealth of Puerto Rico in excess of $50
million unless none of them has a physical presence in the Commonwealth of
Puerto Rico that is used to conduct any such business; (iv) the Asset Acquirer
will be Solvent immediately after and giving effect to such proposed assignment;
and (v) EVERTEC reasonably believes that the Asset Acquirer, after completion of
the proposed purchase and assumption transaction, will be capable of performing
the obligations and duties of EVERTEC under this Agreement or the MBESA (as
applicable). For clarity, this Agreement and the MBESA shall be considered a
“commercial agreement” for purposes of clause (ii) in the immediately preceding
sentence and in the corresponding provision in the MSA.
(d) Cooperation. EVERTEC shall use its reasonable best efforts to cooperate with
Popular in evaluating whether any proposed assignment pursuant to this Section
10.6 would be in compliance with the requirements of the provisions contained in
this Section 10.6, including the ability of Assignee Sub or Asset Acquirer, as
applicable, to comply with the terms of this Agreement, including, in each case,
by providing any non-confidential information regarding the purposes and plans
in connection with such proposed assignment other than information that would
create any potential liability under applicable Law, violate any confidentiality
obligation, or that reasonably would be expected to result in the waiver of any
attorney-client privilege.
(e) Notice Obligation. Popular shall notify EVERTEC in writing within 15
Business Days following receipt of EVERTEC’s notice of the proposed assignment
of any objection to any proposed assignment to an Asset Acquirer under Section
10.6(c) unless EVERTEC has failed to satisfy its obligations pursuant to Section
10.6(d) and Popular asserts such failure prior to the expiration of the 15
Business Day objection period, in which case such 15 Business Day period shall
be tolled until EVERTEC satisfies its obligations pursuant to Section 10.6(d).
If Popular fails to timely object to such proposed assignment (taking into
account any tolling of the 15 Business Day objection period), it shall be deemed
to have consented to such proposed assignment.


14



--------------------------------------------------------------------------------




(f) Implied Consent. Notwithstanding anything contained herein, if Popular, BPPR
or any of their respective Controlled Affiliates votes in favor of a transaction
resulting in a proposed assignment and was not compelled to do so as part of a
Dragged Asset Sale or other requirement of the Stockholder Agreement or any
other Group Agreement with respect to securities issued by Holdco or EVERTEC or
any successor or other entity that acquired all or substantially all the assets
of Holdco or EVERTEC or any of their respective successors then it shall be
deemed to have consented to the assignment.
(g) Invalidity of Impermissible Assignments. Any attempted or purported
assignment in violation of this Section 10.6 hereof shall be null and void and
the assignee’s rights assigned pursuant to any assignment made in compliance
with this Section 10.6 will terminate in the event and to the extent of the
termination of this Agreement or the MBESA (as applicable).
Section 10.7 EVERTEC Change of Control.
(a) EVERTEC Change of Control. Popular shall have the right, subject to Section
10.7(c), to terminate this Agreement or the MBESA, up to 30 days following the
later of (i) the occurrence of an EVERTEC Change of Control or (ii) the date on
which EVERTEC provides Popular written notice that an EVERTEC Change of Control
has occurred or is likely to occur (provided that if EVERTEC has not satisfied
its obligations pursuant to Section 10.7(b) and that Popular asserts such
failure prior to the expiration of the 30 day period then such 30 day period
shall be tolled until EVERTEC satisfies its obligations under Section 10.7(b)
and provided further that if an EVERTEC Change of Control occurs, and EVERTEC
fails to provide Popular written notice thereof within 30 days thereof, then
Popular shall have an unqualified right to terminate this Agreement), unless (w)
the Person or Group of Persons proposing to engage in such proposed EVERTEC
Change of Control transaction (the “Control Acquirer”) is identified to Popular
by EVERTEC at least 30 Business Days prior to such proposed EVERTEC Change of
Control; (x) neither the Control Acquirer nor any of its Affiliates is engaged,
directly or indirectly, in the banking, securities, insurance or lending
business, from which they derive aggregate annual revenues from the Commonwealth
of Puerto Rico in excess of $50 million unless none of them has a physical
presence in the Commonwealth of Puerto Rico that is used to conduct any such
business; (y) EVERTEC (or its successor, as applicable) will be Solvent
immediately after and giving effect to such proposed EVERTEC Change of Control;
and (z) EVERTEC (or its successor, as applicable), after the proposed EVERTEC
Change of Control, will be capable of performing the obligations and duties of
EVERTEC under this Agreement or the MBESA (as applicable); provided further that
if Popular, BPPR or any of their respective Controlled Affiliates votes in favor
of the transaction resulting in the EVERTEC Change of Control or Transfers
(other than a Transfer in the context of a merger, business combination,
reorganization, recapitalization or similar transaction) any equity securities
in connection with the transaction resulting in the EVERTEC Change of Control
and, in either case, was not compelled to do so as part of a Drag-Along
Transaction, a Dragged Asset Sale or other requirement of the Stockholder
Agreement or any other Group Agreement with respect to Holdco, EVERTEC or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries, then such termination right shall not apply.
(b) Cooperation. EVERTEC shall use its reasonable best efforts to cooperate with
Popular in evaluating whether any proposed EVERTEC Change of Control would be in
compliance with the requirements of this Section 10.7 including the ability of
Assignee Sub or Asset Acquirer, as applicable, to comply with the terms of this
Agreement or the MBESA (as applicable), including, in each case, by providing
any non-confidential information regarding the purposes and plans in connection
with such proposed EVERTEC Change of Control other than information that would
create any potential liability under Law, violate any confidentiality
obligation, or that reasonably would be expected to result in the waiver of any
attorney-client privilege.
(c) Notice of Objection. If EVERTEC provides at least 30 days written notice to
Popular prior to an EVERTEC Change of Control, Popular shall notify EVERTEC in
writing within 15 Business Days following receipt of EVERTEC’s notice of the
proposed EVERTEC Change of Control of any objection to any proposed EVERTEC
Change of Control on the basis that it does not satisfy the criteria set forth
in clauses (w) through (z) of Section 10.7(a) (unless EVERTEC has failed to
satisfy its obligations pursuant to Section 10.7(b) and Popular asserts such
failure prior to the expiration of the 15 Business Day objection period, in
which case such 15 Business Day objection period shall be tolled until EVERTEC
satisfies its obligations pursuant to Section 10.7(b)). If Popular fails to
timely object to such proposed assignment (taking into account any tolling of
the 15 Business Day objection


15



--------------------------------------------------------------------------------




period), it shall be deemed to have consented to such proposed EVERTEC Change of
Control and waived its right of termination under Section 10.7(a).
Section 10.8 Amendment; Waiver. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Popular and EVERTEC, or in the case of a waiver, by
the Party against whom the waiver is to be effective. No failure or delay by any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.
Section 10.9 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of Delaware without regard to any conflict of law rules
thereof that would apply to the laws of a different jurisdiction. Each Party
hereto agrees that it shall bring any action for injunctive relief in accordance
with Section 9.2 exclusively in any federal court located in the State of
Delaware or any Delaware state court (the “Chosen Courts”), and solely in
connection with an action for injunctive relief brought in accordance with
Section 9.2 (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such action in the
Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party hereto and (iv)
agrees that service of process upon such Party in any such action for injunctive
relief brought in accordance with Section 9.2 shall be effective if notice is
given in accordance with Section 10.3. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY ACTION FOR EQUITABLE RELIEF, SUCH AS INJUNCTIVE RELIEF OR SPECIFIC
PERFORMANCE, BROUGHT IN ACCORDANCE WITH SECTION 4.4, 6.8 OR 8.2 IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY SUCH ACTION. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY HERETO
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY
HERETO MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HERETO HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.9.
Section 10.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.
Section 10.11 Headings. The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.
Section 10.12 No Additional Rights. Except as expressly provided otherwise in
this Agreement, the Parties hereto agree that no provisions of this Agreement
shall grant to either Party hereto any additional rights to the other Party’s
proprietary information, technology or know-how.
Section 10.13 Further Assurances. The Parties agree to take all further actions,
execute all further documents and otherwise cooperate in good faith to further
the intents and purposes of this Agreement. Without limiting the foregoing, in
the event that Iron Mountain no longer offers the services it has agreed to
provide under the MBESA, terminates the MBESA pursuant to Section 6(a)(v)
thereunder the Parties will negotiate in good faith to select and enter into an
agreement with a new third-party escrow agent, and EVERTEC will deposit all
Deposit Materials and Future Deposits with such escrow agent in accordance with
the terms of this Agreement.
Section 10.14 Bankruptcy. The licenses granted herein shall be deemed to be, for
purposes of Section 365(n) of The Bankruptcy Reform Act of 1978, as amended, and
codified as 11 U.S.C. §§ 101 et. seq. (the “Bankruptcy Code”), licenses to
rights in “intellectual property” as defined in Section 101 of the Bankruptcy
Code. The Parties agree that Popular shall retain and may fully exercise all of
its rights and elections under the Bankruptcy Code. In the event that EVERTEC
becomes the subject of a bankruptcy proceeding under the Bankruptcy Code (either
voluntarily or involuntarily) (a “Bankruptcy Event”), Popular shall be entitled,
at its option, to: (i) retain all of


16



--------------------------------------------------------------------------------




its rights under this Agreement pursuant to Section 365(n) of the Bankruptcy
Code, or (ii) to receive a complete duplicate of, or complete access to, all
subject matter licensed hereunder to Popular constituting “intellectual
property” under Section 101 of the Bankruptcy Code and all embodiments thereof.
If such intellectual property is not already in Popular’s possession, it shall
be promptly delivered to Popular upon Popular’s written request (i) upon any
such commencement of a Bankruptcy Event, unless EVERTEC agrees to continue to
perform all of its obligations under this Agreement, or (ii) upon the rejection
of this Agreement by or on behalf of EVERTEC. For the avoidance of doubt,
nothing contained in this Section 10.14 shall limit the rights of Popular under
the MBESA.
[signature page follows]


























































17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representative.
POPULAR, INC


By: /s/ Ivan Pagan Mejia
Name: Ivan Pagan Mejia
Title: Senior Vice President


EVERTEC, INC


By: /s/ Felix M. Villamil
Name: Felix Villamil
Title: President
































18

